ON REHEARING
Attached to appellant’s application for rehearing is a copy of a letter which appellant’s attorney states was sent to the court reporter asking him to prepare a transcript of the testimony in the above styled proceeding. The letter is dated September 1, 1970.
Appellant says that the copy of the letter to the court reporter establishes the fact that a timely request was made for the preparation of the transcript of the testimony.
The application for rehearing is the first time that appellant attempts to establish a date for the request to the court reporter for the preparation of the transcript.
Prior to this time, the only reference to a date for the request to prepare a transcript was a copy of a letter from appellant’s attorney attached to the court reporter’s affidavit, which was dated March 18, 1971.
*695The notice of appeal was filed in the trial court on August 25, 1970, and the letter asking for the preparation of the transcript, a copy of which is attached to the application for rehearing, is dated September 1, 1970. This is more than five days after the notice of appeal was filed, and beyond the period in which such request should be made to the court reporter, as required by Title 7, Section 827(1), Code of Alabama 1940, as Recompiled 1958. See Langford v. State, supra.
However, should we consider at this late date, the letter from appellant’s attorney to the court reporter, as starting the preparation of the record for appeal, the court reporter says in effect, that he did not receive this letter; he says that the first •communication concerning the preparation of the transcript he received from appellant’s attorney was dated March 18, 1971.
Assuming as we do that appellant did ■send the letter on September 1, 1970 to the court reporter requesting the preparation of the transcript, and assuming that he knew that the statute — Section 827(1), supra- — required said transcript to be filed with the clerk within sixty days of the request therefor, we also consider it reasonable that appellant would have inquired of the court reporter prior to the expiration of said sixty day period whether or not the ■court reporter had prepared the transcript or would have it ready to file as requested.
This strikes us as a reasonable conclusion, because a failure or inability to prepare the transcript in the allotted time, would certainly call for an extension of time from the trial judge in which to have it prepared. Otherwise, the transcript is subject to being stricken on proper motion.
The record does not reflect any inquiry made of the court reporter as to the status of the preparation of the transcript until March 18, 1971, some seven months after notice of appeal was filed.
It is settled in this state that it is the ■duty of counsel for appellant to see that records pertaining to appeals are timely filed. State for Use of Russell County v. Fourth Nat. Bank of Columbus, Ga., 270 Ala. 135, 117 So.2d 145; Wanninger v. Lange, 268 Ala. 402, 108 So.2d 331; and Jefferson Iron & Metal Co. v. Bethune, 263 Ala. 131, 81 So.2d 674.
A telephone call to the court reporter during the sixty day period after the filing of the appeal would have established whether or not the letter of September 1, 1970 had been received, whether or not the transcript was being prepared or whether an extension of time for filing it with the clerk was needed.
The record does not reflect any communication between appellant’s counsel and the court reporter from September 1, 1970 to March 18, 1971, relative to the transcript of testimony.
We are still of the opinion that the delay of seven months in seeking to have the transcript of testimony prepared was unreasonable and had a prejudicial effect on the rights of the appellee.
Opinion extended.
Application for rehearing overruled.